Order entered July 25, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01511-CR

                        ANTHONY SHANE KILLEBREW, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-81884-2012

                                           ORDER
       The Court DENIES appellant’s July 23, 2014 motion for extension of time to file

appellant’s brief as moot. The appellant brief filed pursuant to the Court’s July 9, 2014 order is

deemed timely filed.


                                                      /s/   DAVID EVANS
                                                            JUSTICE